DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/19/2021.
The claims 23 and 25-36 have been amended. Claims 1-22 and 24 have been cancelled. 
In view of the amendments, the Objection to the Claims have been withdrawn.
In view of the amendments, the 112(b) Rejection of the Claims have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/19/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 23 and 25-36 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 23: “A magnetic circuit for a rotating electrical machine comprising: a plurality of compacted magnetic sheet stacks disposed in an axial direction, wherein the compacted magnetic sheet stacks are sandwiched between two clamping plates connected by removable retaining bars; wherein at least one of the two clamping plates include as many openings as removable retaining bars; wherein the openings of the at least one of the two clamping plates and at least one end of each of a selection of the removable retaining bars are set to cooperate so that the at least one end of each selected removable 
Claim 28: “A magnetic circuit for a rotating electrical machine comprising: a plurality of compacted magnetic sheet stacks disposed in an axial direction, wherein the compacted magnetic sheet stacks are sandwiched between two clamping plates connected by removable retaining bars; wherein at least one of the two clamping plates include as many openings as removable retaining bars; wherein the openings of the at least one of the two clamping plates and at least one end of each of a selection of the removable retaining bars are set to cooperate so that the at least one end of each selected removable retaining bar engages on a respective rim of a respective opening; wherein at least one first selected retaining bar engages on a first rim of a first opening of the at least one clamping plate in a first direction perpendicular to a radial direction; and wherein at least one second selected retaining bar which is identical to the at least one first selected retaining bar, engages on a second rim of a second opening of the at least one clamping plate in a second direction perpendicular to the radial direction and opposite the first direction of the at least one first selected retaining bar to hold the magnetic sheet stacks compact in the axial direction.”
Claim 30: “A magnetic circuit for a rotating electrical machine comprising: a plurality of compacted magnetic sheet stacks disposed in an axial direction, wherein the compacted magnetic sheet stacks are sandwiched between two clamping plates connected by removable retaining bars; wherein at least one of the two clamping plates include as many openings as removable retaining bars; wherein the openings of the at least one of the two clamping plates and at least one end of each of a selection of the removable retaining bars are set to cooperate so that the at least one end of the selected removable retaining bar engages on a rim of a respective opening; wherein the selected retaining bar comprises between its two ends a central portion and each magnetic sheet includes at least one recess configured 
Claim 36: “A rotor of an electric machine, comprising: a magnetic circuit including a plurality of compacted magnetic sheet stacks disposed in an axial direction, wherein the compacted magnetic sheet stacks are sandwiched between two clamping plates connected by removable retaining bars; wherein at least one of the two clamping plates include as many openings as removable retaining bars; wherein the openings of the at least one of the two clamping plates and at least one end of each of a selection of the removable retaining bars are set to cooperate so that the at least one end of each selected removable retaining bar engages on a rim of a respective opening; and wherein the at least one end of the selected retaining bars has a groove cooperating with the respective opening of the at least one clamping plate to hold the magnetic sheet stacks compacted in the axial direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 23 and 25-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lokhandwalla et al. (US 2011/0266808) teaches an electric machine and stator assembly having a segmented stator with support plates arranged within end plates which are clamped to ends of said stator.
Yoshida et al. (US 2011/0241455) teaches a stator core having laminations with an end plate clamped to both ends via a bolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832